Thomas P. Kalley, Esq. City Attorney, Beacon
You have asked who determines whether a proposed city charter is submitted to the electors for approval at a special or general election.
The Municipal Home Rule Law establishes the procedure for the creation of a city charter commission and for the adoption of a new or revised city charter (Art 4, part 2). A city charter commission may be established by the city's legislative body by local law, through the submission by the legislative body to the electors of a proposed local law to establish the commission, or through petition by the requisite number of electors to submit a proposed local law to create a commission to the voters for approval (id., § 36[2], [3]). Also, a charter commission may be created by the mayor of a city (id., § 36[4]). Original appointments to such a commission are made by the mayor through a certificate of appointment (ibid.).
A new charter or amendments to the existing charter must be completed and filed in the office of the city clerk for submission to the electors for approval not later than the second general election after the charter commission was created and organized (id., § 36[5][b]).
  "The local law or certificate establishing the commission or, in the absence of such provision therein, the charter commission shall provide for such publication or other publicity in respect to the provisions of the proposed charter or amendments as it may deem proper, and for submission thereof to the electors of the city at a general or special election held not earlier than sixty days after the filing thereof in the office of the city clerk and not later than the next general election which does not occur within the said sixty days, provided, however, that if such general election occurs within ninety days after the said filing, the proposed charter or amendments shall be submitted at such general election." (Ibid.)
Under this provision, if a general election occurs within 90 days of filing of the new charter or amendments in the office of the city clerk, the proposed charter or amendments must be submitted at that general election. Otherwise, the local law or certificate of the mayor determines whether the proposed new charter or amendments are to be submitted at a general or special election. In the absence of such a determination in the local law or certificate, the charter commission decides whether the proposed charter or amendments are to be submitted at a general or special election.
From your letter, it appears that there has been no determination by a local law, certificate or charter commission whether the proposed charter or amendments are to be submitted at a general or special election. It appears, under section 36 of the Municipal Home Rule Law, that the legislative body or the mayor may amend the local law or certificate to designate the election at which the charter or amendments are to be submitted. Of course, upon default by the legislative body or the mayor to make this determination, it may then be made by the charter commission.
We conclude that the local law or certificate establishing a charter commission may determine whether a proposed charter or amendments to an existing charter are to be submitted at a general or special election. In the absence of such a determination, the charter commission may determine the election at which the proposals are submitted to the voters for approval.